Citation Nr: 0812366	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO. 05-20 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
varicose veins, left leg with deep vein thrombosis.

2. Entitlement to a rating in excess of 10 percent for 
varicose veins, right leg, with deep vein thrombosis, status 
post removal of neuroma and varicosity removal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from July 1986 to January 
1996.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted a 10 percent rating 
for varicose veins of the left leg with deep vein thrombosis, 
effective September 29, 2003, and continued the 10 percent 
rating for varicose veins with deep vein thrombosis, status 
post removal of neuroma and varicosity removal of the right 
calf.

In October 2007, the Board remanded to the RO the claims on 
appeal to afford the veteran a Travel Board hearing.

In March 2008, the veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge; a transcript of 
the hearing is of record. 

In March 2008, the Undersigned Veterans Law Judge granted the 
motion of the veteran's representative to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action, on his part, is required.





REMAND

The Board has determined that additional development of the 
record is required to ensure correct appellate review, as 
well as to enable VA to comply with recently-issued caselaw. 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

During his March 2008 Board hearing, the veteran testified 
that the treatment for his service-connected disabilities 
included attending anticoagulation clinic every two to six 
weeks. He was also taking Coumadin medication. Due to his 
Coumadin medication, he was not able to take any other pain 
medication, except for Tylenol, which did not adequately 
relieve his pain. He also testified that he wore a prosthetic 
insert in his shoes and wore stockings on his legs everyday. 
Further, he had swelling in his legs that was painful. The 
swelling was partially alleviated by elevating his feet and 
wearing the stockings but the elevation of his feet did not 
alleviate the pain. Moreover, he stated that his skin was a 
bluish color and after he took off his stocking, his skin 
would itch and flake. Regarding his work, the veteran 
testified that the service-connected disabilities of the 
bilateral legs caused him to have absences from work. 
Regarding his daily life, he was not able to walk more than a 
quarter or half mile without subsequent pain. He also was not 
able to play basketball or other sports.

The veteran's most recent VA examination was in August 2004. 
The veteran testified during the March 2008 Board hearing of 
symptoms that indicate that he is asserting that his 
disabilities have worsened since his most recent VA 
examination. Given the allegation that his disabilities have 
worsened and the fact that that the veteran's most recent 
examination was over three years ago, the veteran should be 
afforded a new examination to obtain pertinent findings to 
assess the current severity of his varicose veins of the left 
leg with deep vein thrombosis, and varicose veins of the 
right leg with deep vein thrombosis, status post removal of 
neuroma and varicosity removal. See 38 U.S.C.A. § 5103A(d) 
(West 2002); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
VAOPGCPREC 11-95 (Holding in part that the Board is not 
required to remand an appealed claim merely because of the 
passage of time when an adequate examination report was 
originally prepared, unless the severity of the disability 
has increased. )..

Accordingly, the RO should arrange for the veteran to undergo 
a VA examination at an appropriate VA medical facility. The 
veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, shall result in a 
denial of the claims for increased ratings. See 38 C.F.R. 
§ 3.655 (2007). Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member. If the veteran fails 
to report to the scheduled examination, the RO should obtain 
and associate with the claims file a copy(ies) of the 
notice(s) of the date and time of the scheduled 
appointment(s) sent to him by the pertinent VA medical 
facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records. The claims file 
currently includes outpatient treatment records from the VA 
Medical Center (VAMC) in Orlando, Florida, dated up to May 
2005. The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). The RO must obtain all outstanding 
pertinent medical records from the Orlando VAMC since May 
2005, following the procedures prescribed in 38 C.F.R. § 
3.159 (2007) as regards requesting records from Federal 
facilities.

In Vazquez-Flores, the Court found that, at a minimum, 
adequate Veterans Claims Assistance Act of 2000 (VCAA) notice 
requires that VA notify the claimant that, to substantiate 
such a claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

Regarding notice as required by Vazquez-Flores, the Board 
notes that the veteran has not been provided the specific 
notice required in relation to his claims for increased 
ratings. Therefore, in the interest of due process, the Board 
finds that the RO/AMC should send a letter to the veteran 
that meets the requirements of Vazquez-Flores, to include the 
requirements necessary to substantiate a claim for an 
increased rating, what evidence VA will provide, what 
evidence the veteran is to provide, and that the veteran 
should submit any evidence in his possession that pertains to 
the claims. See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 
The RO should also invite the veteran to submit all pertinent 
evidence in his possession, and ensure that its notice meets 
the requirements of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), particularly as regards assignment of 
disability ratings and effective dates in connection with 
these claims. The Board notes that action by the RO is 
required to satisfy the notification provisions of the VCAA. 
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

On remand, the RO should, through VCAA-compliant notice, give 
the veteran another opportunity to present information and/or 
evidence pertinent to the claims for increased ratings. See 
38 U.S.C.A § 5103(a) (West 2002); 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain from the Orlando, 
Florida VAMC all pertinent records of 
evaluation or treatment of the veteran's 
varicose veins of the bilateral legs, 
from May 2005 to the present. The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities. All 
records or responses received should be 
associated with the claims file.

2.  The RO should furnish the veteran and 
his representative VCAA-compliant notice 
specific to the claims for increased 
ratings for varicose veins of the left 
leg with deep vein thrombosis and 
varicose veins of the right leg with deep 
vein thrombosis, status post removal of 
neuroma and varicosity removal.

The letter should include specific notice 
as to the type of evidence needed to 
substantiate the claims. The letter 
should also include specific notice 
required by Dingess/Hartman and Vazquez-
Flores v. Peake (cited to above) - 
particularly as regards assignment of 
disability ratings and effective dates, 
as appropriate. To ensure that the duty 
to notify the claimant what evidence will 
be obtained by whom is met, the letter 
should include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matters on appeal that are not 
currently of record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

3. If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159. All records and responses 
received should be associated with the 
claims file. If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4. After all available records and 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo an examination, by an appropriate 
physician, at an appropriate VA medical 
facility.

The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions. All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

The physician should identify all 
manifestations of the veteran's varicose 
veins of the right and left legs. Each 
extremity should be evaluated separately. 
The physician is asked to describe 
whether or not there is persistent edema 
incompletely relieved by elevation of the 
extremity, stasis pigmentation or eczema, 
intermittent or persistent ulceration, 
subcutaneous induration, massive board-
like edema, or constant pain at rest.

A complete rationale for all opinions 
should be provided.

5. If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

